EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Drawings
	The drawings filed May 22, 2019 were accepted by the Examiner.

Claim Objections - Withdrawn
	In view of the amendments filed 05/04/2022, the objection of claim 15 was withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 07/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,344,209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112 - Withdrawn
	In view of the amendments filed 05/04/2022, the rejections under 35 U.S.C. § 112(b) of claims 5-6, 9-11, and 20 were withdrawn.

Claim Rejections - 35 USC § 103 - Withdrawn
Applicant’s arguments filed 05/04/2022 with respect to rejections under 35 USC § 103 have been fully considered and are persuasive. In particular, US 2015/0374248 (Hu) (previously cited) discloses a pen-style sphygmomanometer 50 including a pressure sensor 21, a light 41, and a display 52 (¶¶ [0020]-[0022] and Fig. 5A of Hu). However, Hu discloses that the pen-style sphygmomanometer 50 itself is a blood pressure measuring device, and therefore the pen-style sphygmomanometer does not wirelessly transmit a measured force value to a blood pressure measuring device. The rejections under 35 USC § 103 have been withdrawn. 

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art does not teach or suggest “a communication interface configured to wirelessly receive, from a touch pen, force information about a force of the touch pen exerted onto an object against a contact surface of an optical sensor when the object is placed between the touch pen and the contact surface of the optical sensor; the optical sensor configured to measure a pulse wave of the object when the object is brought into contact with the contact surface of the optical sensor by the force of the touch pen” along with the other features of claim 1. 
Claims 2-14 are allowed by virtue of their dependence from claim 1. 
	With regards to claim 15, the prior art does not teach or suggest “wirelessly receiving, from a touch pen, force information about a force of the touch pen exerted onto an object against a contact surface of an optical sensor when the object is placed between the touch pen and the contact surface of the optical sensor; measuring a pulse wave of the object by using the optical sensor when the object is brought into contact with the contact surface of the optical sensor by the force of the touch pen” along with the other features of claim 15. 
	Claims 16-22 are allowed by virtue of their dependence from claim 15. 
US 2019/0008399 A1 (Mukkamala) (previously cited) discloses an electronic device (Fig. 1 and ¶ [0042] disclose a mobile device 100) comprising: a communication interface configured to receive force information about a force exerted by an object (¶ [0046] discloses that the sensing unit 108 is configured to communicate measured values of the pressure sensor 324 to the computer processor 300, thereby indicating that the computer processor 300 has a communication interface for receiving the measurements from the pressure sensor 324; ¶¶ [0042], [0052] discloses that pressure sensor is determines pressure exerted by an object; ¶¶ [0065], [0083], [0095] disclose force sensors being used to measure the pressure applied to the sensing unit 108); an optical sensor configured to measure a pulse wave of the object when the object is brought into contact with the contact surface of the optical sensor by the force (¶ [0042] discloses a sensing unit 108 which includes a photoplethysmography (PPG) sensor for measuring pulsatile blood pressure (i.e., a pulse wave)), and a processor configured to estimate a blood pressure of the object based on the force information and the pulse wave (¶ [0042] discloses that the systolic blood pressure (SP), diastolic blood pressure (DP), and mean blood pressure (MP) from the oscillogram (i.e., amplitude of blood volume oscillations as a function of applied pressure); Fig. 3 and ¶ [0047] disclose an oscillogram generator 308 of a processor 300; Fig. 3 and ¶ [0050] disclose a BP estimator of a processor 300). However, Mukkamala does not teach or suggest that the communication interface is configured to wirelessly receive force information from a touch pen, the object is placed between the touch pen and the contact surface of the optical sensor, that the object is brought into contact with the contact surface of the optical sensor by the force of a touch pen, and whether the force information is about a force of the touch pen exerted onto an object when the object is in contact with the touch pen. 
US 2015/0374248 (Hu) (previously cited) discloses a pen-style sphygmomanometer 50 including a pressure sensor 21, a light 41, and a display 52 (¶¶ [0020]-[0022] and Fig. 5A of Hu). However, Hu discloses that the pen-style sphygmomanometer 50 itself is a blood pressure measuring device, and therefore the pen-style sphygmomanometer does not wirelessly transmit a measured force value to a blood pressure measuring device.
US 2007/0106172 A1 (Abreu) discloses an intelligent stylus 2700 and a rod-like sensing device such as a pen which may include a pressure sensor (¶ [0427]). However, the intelligent stylus 2700 of ¶ [0427] does not teach or suggest using the stylus for measuring a blood pressure or pulse wave. Additionally, Abreu discloses an intelligent stylus including a microphone pressure sensor for measurement of pulse and blood pressure, wherein the end of the stylus preferably houses a piezoelectric sensor to detect sound, and a mechanism to apply pressure, such a blood pressure cuff, in order to change the blood flow and elicit a change in sound (¶ [0438]). However, the disclosure of Abreu is silent with regards to a communication interface configured to wirelessly receive, from a touch pen, force information about a force of the touch pen exerted onto an object against a contact surface of an optical sensor when the object is placed between the touch pen and the contact surface of the optical sensor, wherein the processor is configured to estimate a blood pressure of the object based on the force information and the pulse wave. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0298224 A1 discloses a method for detecting a respiration rate by using an electronic device (¶ [0006]). 
US 2020/0288995 A1 discloses an apparatus comprising a pulse wave sensor comprising optical sensors and a force sensor, wherein a processor is configured to generate an integrated pulse wave signal based on the contact force and the pulse wave signals (¶ [0006]), and estimate a blood pressure based on the integrated pulse wave signal (¶¶ [0006], [0016]).
US 2020/0383641 A1 discloses an apparatus including a pulse wave sensor and a force sensor disposed below or on a side of the pulse wave sensor (¶ [0008]) and may calculate blood pressure (¶ [0023]).
US 2021/0022622 A1 discloses an electronic device including a communication interface configured to receive, from a touch pen, a pulse wave signal of a user which is measured from a finger of the user by the touch pen while the touch pen is placed on the touch screen; and a processor configured to: determine whether a measurement posture of the user is appropriate based on whether the finger touches the touch screen; and in response to determining that the user's measurement posture is appropriate, estimate bio-information of the user based on the received pulse wave signal (¶ [0007]) wherein the bio-information may be blood pressure (¶ [0015]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792